FOREMAN, Judge,
concurring in the result:
I do not agree that the statement which Private First Class Mitchell gave to Captain Hall was “in the possession of the United States” within the meaning of the Jencks Act.
The Jencks Act applies only to materials in the possession of the prosecutorial arm of the United States. The Congressional intent in this regard was made clear when Congress deleted the reference to statements made “to an agent of the Government,” and left only statements “in the possession of the United States.” See Public Law 91-452, 15 October 1970, 84 Stat. 926; see also United States v. Calley, 46 C.M.R. 1131, 1191-92 (ACMR), affirmed, 22 U.S.C.M.A. 534, 48 C.M.R. 19 (CMA 1973).
While Captain Hall had a duty to conduct a preliminary inquiry or cause one to be conducted after he received Mitchell’s complaint, his responsibility to do so was more magisterial than prosecutorial. See Manual for Courts-Martial, United States, 1969 (Revised edition), paragraph 32b. In my view, Captain Hall did not become a part of the prosecutorial arm of the United States because he did not involve himself in the investigation of the reported crime. See United States v. Trevino, 556 F.2d 1265 (5th Cir. 1977) (document in possession of probation officer not covered by Jencks Act); accord, United States v. Dansker, 537 F.2d 40, 61 (3d Cir. 1976), cert. denied, 429 U.S. 1038, 97 S.Ct. 732, 50 L.Ed.2d 748 (1977). Cf., United States v. Ezell, 6 M.J. 307 (CMA 1979) (military commander may remain “neutral and detached” for purpose of issuing search authorization so long as he does not become personally involved in investigative activity). Captain Hall did nothing, because he knew that Mitchell already had reported the incident to the Criminal Investigation Division. Accordingly, since I conclude that Mitchell’s statement was not “in the possession of the United States,” I find no Jencks Act violation and no need to test for prejudice. Since I find the assigned error without merit, I join in affirming the findings and sentence.